DETAILED ACTION
Claim(s) 1-29 are presented for examination. 
Claims 1, 4, 5, 10, 13, 18, 24, 25 and 28 were previously amended.
Claim(s) 2, 3, 6-9, 11, 12, 14-17 and 19-23 remain canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant’s arguments (see remarks pages 2-8 of 9) filed September 2nd, 2021 with respect to rejection of claim(s) 1, 4, 5, 10, 13, 18 and 24-29 under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, Abraham, Ashraf and Lee taken alone, or in combination, fail to disclose or suggest at least the above-identified features a) and c) as recited in the pending claim 1 (i.e., "obtaining, by user equipment (UE), an available uplink time-frequency resource from broadcast information that is broadcasted by a radio access network device, [...] sending, by the UE, the physical-layer-protocol-data-unit to the radio access network device, on the obtained available uplink time-frequency resource" [Remarks, page 4 of 9].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ashraf fig. 16: Steps “1603” & “1604”, pg. 13, ¶147 lines 1-3; ¶148 lines 1-6 discloses as follows: 

“... the time-frequency resource block 250 of the radio resources for sending of the data packets 491 is selected...
... the further control message 581 indicating the selected time-frequency resource block 215 of the radio resources 221, 222, 223 is sent. The further control message 581 may be sent on the control channel 581 and/or the channel 580 via at least one of the broadcast transmission 180 and/or the unicast transmission...”


    PNG
    media_image1.png
    333
    442
    media_image1.png
    Greyscale


Regarding Claim 1, the applicant further argued that, Abraham, Ashraf and Lee taken alone, or in combination, fail to disclose or suggest at least the above-identified feature b) as recited in the pending claim 1 (i.e., "generating, by the UE, a physical-layer-protocol-data-unit that carries a data packet, wherein the data packet comprises an identifier indicating the data packet is an uplink control message") [Remarks, pages 5-6 of 9].
	
	In response to applicant’s argument, the examiner respectfully disagrees with the above argument(s).

	Abraham fig. 7: Step “720”, pg. 9, ¶77 lines 1-19 discloses as follows:

	“... an aggregated media access control protocol data unit (A-MPDU) is generated to include at least a first and a second MPDU. In some aspects, the A-MPDU is generated by the TXOP owner device discussed above. The first MPDU may acknowledge reception of the first message via particular values in a frame control field of the first MPDU. In some aspects, the first MPDU may substantially conform to the format of MPDUs 606a-d discussed above with respect to FIG. 6. For example, the frame control field of the first MPDU may indicate that the first MPDU is an acknowledgment or block acknowledgment in some aspects. In some aspects, the first MPDU includes a destination address field or receiver address field that identifies the first device, for example by indicating the first devices' unicast media access control address...”


    PNG
    media_image2.png
    180
    489
    media_image2.png
    Greyscale

	
Regarding Claim 1, the applicant also argued that, Abraham, Ashraf and Lee taken alone, or in combination, fail to disclose or suggest at least the above-identified feature d) as recited in the pending claim 1 (i.e., "receiving, by the UE, reception acknowledgement information sent by the radio access network device, wherein the reception acknowledgement information carries all or some data content of the physical-layer-protocol-data-unit, the reception acknowledgement information is used for determining whether the radio access network device has successfully received the physical-layer-protocol-data-unit") [Remarks, page 7 of 9].

	In response to applicant’s argument, the examiner respectfully disagrees with the above argument(s).
	
	Abraham fig. 8: Steps “810” and “820”, pg. 10, ¶89 lines 1-10; pg. 11, ¶95 lines 1-24 discloses as follows:

	“... an aggregated media access control protocol data unit (A-MPDU) is received from the second device. In some aspects, the A-MPDU received in block 810 may include the block acknowledgments 470 described above with respect to FIG. 4. In some aspects, receiving the A-MPDU may include transferring data comprising the A-MPDU from the receiver 312 to the memory 306 via the processor 304...

... Block 820 determines whether the message transmitted in block 805 is acknowledged by the A-MPDU. Whether the transmitted message is acknowledged may be indicated by one of the MPDU's decoded in block 815. .. If the first device determines the message transmitted in block 805 is acknowledged, the first device may for example, remove the message itself (or data defining the message) from an internal retransmission queue. If the first device determines the message transmitted in block 805 is not acknowledged, the message transmitted in block 805, or data defining the message, may be maintained on a retransmission queue, so that it can be retransmitted if needed...”

    PNG
    media_image3.png
    327
    321
    media_image3.png
    Greyscale


	In other words, teaches Abraham in view of Ashraf teaches:

"obtaining, by user equipment (UE), an available uplink time-frequency resource from broadcast information that is broadcasted by a radio access network device, [...] sending, by the UE, the physical-layer-protocol-data-unit to the radio access network device, on the obtained available uplink time-frequency resource" by disclosing:

	selecting a time-frequency resource block of the radio resources for sending data packets. a control message indicates of the selected time-frequency resource block of the radio resources being sent. The control message is sent on a control channel via at least a broadcast transmission.

"generating, by the UE, a physical-layer-protocol-data-unit that carries a data packet, wherein the data packet comprises an identifier indicating the data packet is an uplink control message" by disclosing:
an aggregated media access control protocol data unit (A-MPDU) is generated to include at least a first and a second MPDU. The first MPDU acknowledges reception of the first message via particular values in a frame control field (i.e. an identifier) of the first MPDU

“receiving, by the UE, reception acknowledgement information sent by the radio access network device, wherein the reception acknowledgement information carries all or some data content of the physical-layer-protocol-data-unit, the reception acknowledgement information is used for determining whether the radio access network device has successfully received the physical-layer-protocol-data-unit" by disclosing:

	an aggregated media access control protocol data unit (A-MPDU) is received from the second device. The A-MPDU received includes block acknowledgments ... receiving the A-MPDU also include transferring data comprising the A-MPDU from the receiver... 	
	Block 820 determines whether the message transmitted is acknowledged by the A-MPDU.
        
	Therefore a prima facie case of obviousness is established by “Abraham” in view of “Ashraf” under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469